DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 4-9, 11-24 are presented for examination based on the amendment filed 8/9/2022.
Claim(s) 3 & 10 are cancelled.
Claim(s) 1, 2, 4, 5, 6, 7, 11-18, 21-23 are amended.
Claim 24 is new.
Rejection(s) under 35 USC 101 for claim(s) 1-2, 4-9, 11-24 is withdrawn in view of their amendment and arguments presented by the applicant.
Rejection(s) under 35 USC 112 for claim(s) 1-2, 4-9, 11-24 is withdrawn in view of their amendment and arguments presented by the applicant.
Specification is objected to for minor formalities. 
Claims 7, 13, 15, 16 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 1-2, 4-6, 8-9, 11-12, 14, 17-21, 23-24 are allowable.
This action is made Final.
---- This page is left blank after this line ----

Response to Arguments
Applicant has amended claims 1 & 12 and arguments presented against rejections under 35 USC 101 are found to be persuasive as these steps cannot be performed in human mind and are not limited solely to mathematical concepts. Further recitation of qualification of a new component based on the variation & predictive models adds significantly more, as it alleviates the problem of full engineering analysis required for new as-manufactured component design (See specification [0062]). On satisfying this qualification criteria the claim incorporates the component in the (physical) gas turbine engine. 
Rejection under 35 USC 112 is withdrawn in view of claim amendment and applicants arguments with narrow reasons for allowance that their scope is limited to very broad disclosure that modeling is limited to broad PCA for components (as modeling means) and qualification criteria (can be any formula). 
---- This page is left blank after this line ----

Specification
The disclosure is objected to because of the following informalities: 

    PNG
    media_image1.png
    413
    672
    media_image1.png
    Greyscale
  
The specification has typographical error where the underlined should have been “based on the”. Appropriate correction is required.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 13, 15, 16 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 dependent from claim 1 recites:

    PNG
    media_image2.png
    501
    626
    media_image2.png
    Greyscale

Claim 7 does not further limit the claim 1 “as whether the new component satisfies qualification criteria” determination is already done in the parent claim 1 in the first “based on…” limitation.
Claim 13 dependent on claim 12 recites:

    PNG
    media_image3.png
    426
    632
    media_image3.png
    Greyscale

Similarly claim 13 also does not limit claim 12, as there is no tangible distinction being made between “incorporating” and “installing” the new component in the claim. 

Claims 15 & 16 dependent on claim 12 recites:

    PNG
    media_image4.png
    778
    659
    media_image4.png
    Greyscale

(A) As seen the Claim 15 does not limit claim 12 because the “same gas turbine components” are already manufactured using single manufacturing process.
(B) Similarly claim 16 does not limit the claim 15 and 12, because claim 12 already states new component is the same type as “same gas turbine components”. Also as inherited repeatedly from 15 and 12 they are manufactured using the single manufacturing process. 
Claim 22 does not further limit claim 21 as recited:

    PNG
    media_image5.png
    258
    610
    media_image5.png
    Greyscale

It appears the claim 22 simply rewords the claim 21 and where reworking and manual review is performed for eligible product. There is no metric provided for “identifying” (claim 21) and no details provided for actually “reworking and manual review” (claim 22). In other words claim 21 identifies the action and claim 22 performs the action, however its not clear what would be distinction and scope of each claim would be such that claim 22 further limits the claim.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears the claim 22 simply rewords the claim 21 and where reworking and manual review is performed for eligible product. There is no metric provided for “identifying” (claim 21) and no details provided for actually “reworking and manual review” (claim 22). In other words claim 21 identifies the action and claim 22 performs the action, however its not clear what would be distinction and scope of each claim would be such that claim 22 further limits the claim.
---- This page is left blank after this line ----

 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-2, 4-6, 8-9, 11-12, 14, 17-21, 23-24 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically receiving a set of measured parameters for each gas turbine engine component of a plurality of same gas turbine engine components, wherein the plurality of same gas turbine engine components consists of one of a first batch of components manufactured using a single manufacturing process OR a second batch of components manufactured using a uniform combination of processes and wherein the set of measured parameters comprises at least an airfoil geometric shape, stacking offset, chord profile, stagger angle, sweep angle, dihedral angle, and surface shape in an X, Y, Z coordinate system, and wherein at least a portion of the parameters are measured at multiple span positions; generating, based on the set of measured parameters, a variation model configured to identify variations of each gas turbine engine component as compared to the plurality of same gas turbine engine components, wherein the variation model is a model of the variations on an average part manufactured using the one of the single manufacturing processes and the uniform combination of processes; determining expected operational parameters of each gas turbine engine component based on a simulation of each gas turbine engine component of the plurality of same gas turbine engine components operating in a gas turbine environment; generating a predictive model based on correlations between the expected operational parameters and the variations associated with respective gas turbine engine components, the predictive model configured to provide an output comprising an operational behavior associated with each gas turbine engine component operating in a gas turbine engine; receiving measured, as-manufactured physical parameters of a new component, the new component being separate from, but a same type as, the plurality of same gas turbine engine components, wherein the new component is manufactured using a same manufacturing process as the plurality of same gas turbine engine components; determining, based on the predictive model, whether the new component satisfies qualification criteria to be incorporated in the gas turbine engine; and performing at least one of: based on a determination that the new component satisfies the qualification criteria, determine that the new component is acceptable for incorporation in the gas turbine engine; as presented in independent claims 1 &12  of the instant application (as supported in specification ¶[0053]-[0052] and Figs. 5-6).
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
---- This page is left blank after this line ----



Relevant Prior Art of Record
Copending application by applicant (US 20200317370 A1, US 20200012751 A1 (now US 11170140 B2), US 20200012750 A1 (now US 11281821 B2), US 20200317371 A1 (now US 11447271 B2) are reviewed for double patenting and not found to be of same scope as the current claims. The current claims enumerate specific airfoil parameters used in variation model and use predictive model in qualifying (using qualifying criteria) a new component (not present in other applications) based on predictive model.
The Prior art of reference Shafer, Scott et al (US PGPUB No. 20040117152 A1) discloses predicting a quality characteristic of a product to be manufactured. The method integrates one or more of feature and tolerance information associated with the product, manufacturing characteristic information associated with the manufacture of the product, measurement capability characteristic information associated with the manufacture of the product, assembly characteristic information associated with an assembly of the product, and desired quality characteristic information associated with the product as seen in Fig.1. Fig8 specifically performs the comparison (step 870) with as manufactured performance (FTP test step 820) with simulation (step 850). Although the FTP test and simulation both account for variation (statistical distribution) of the critical features (See Fig.3-4), Shafer does teach using this for creating qualification criteria or for qualifying a new component. Further the teaching here is not limited to airfoil design. 

    PNG
    media_image6.png
    1394
    893
    media_image6.png
    Greyscale
The process described here at best can be mapped to the training aspect described in current specification but not of a qualification of new component. 

    PNG
    media_image7.png
    1067
    776
    media_image7.png
    Greyscale
The Prior art of reference BATHER; Simon (US PGPUB No. 20170350683 A1) discloses dual validation process for as-manufactured component (see Fig.10 element 1014). The first validation is based on passing the geometric threshold (see Fig.10 element 1018), which would be equivalent to meeting the variation model (as claimed) limits. The second validation is based on passing the performance threshold (see Fig.10 element 1028), which would be equivalent to meeting the prediction model (as claimed). However the flow does not generate a predictive model based on correlations between the expected operational parameters and the variations associated with respective gas turbine engine components. Further specific measured parameters are not accounted for in the disclosure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line ----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Saturday, November 19, 2022